Name: Commission Regulation (EC) No 1525/94 of 29 June 1994 fixing the import levies on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 6. 94 Official Journal of the European Communities No L 162/59 COMMISSION REGULATION (EC) No 1525/94 of 29 June 1994 fixing the import levies on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas, as provided for in Regulation (EEC) No 2915/79, the component of the levy established using a factor expressing the weight ratio existing between the milk components contained in the product on the one hand and the product itself on the other is, for products containing sugar or other sweeteners, calculated by multi ­ plying the basic amount by the quantity of milk components contained in the product ; Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 230/94 (2), and in particular Article 14(8) thereof, Whereas Article 12 of Regulation (EEC) No 2915/79 provides that for certain products originating in or coming from certain third countries a specific levy is to be applied ; whereas the levy applicable to those products is fixed in Annex I to Commission Regulation (EEC) No 1 767/82 (6), as last amended by Regulation (EC) No 659/94 0 ;Whereas Article 14 of Regulation (EEC) No 804/68provides for charging a levy on imports of the products listed in Article 1 of that Regulation ; whereas these products may be divided into groups ; whereas the product groups and the pilot groups and the pilot product for each of these groups are set out in Annex I to Council Regulation (EEC) No 2915/79 of 18 December 1979 determining the groups of products and the special provi ­ sions for calculating levies on milk and milk products (3), as last amended by Regulation (EC) No 3423/93 (4) ; Whereas, for as long as it is found that on importation into the Community the price of an assimilated product for which the levy is not equal to the levy on its pilot product is considerably lower than the price which would obtain if the ratio to the price of the pilot product were normal, the levy must be equal to the sum of two components :  one component equal to the amount resulting from the provisions of Articles 2 to 7 of Regulation (EEC) No 2915/79 applicable to the assimilated product in question, Whereas the levy on the products in any one group must be equal to the threshold price for the pilot product less the free-at-frontier price ; Whereas the Council has not to date adopted the prices for certain milk products for the 1994/95 marketing year, which commences on 1 July 1994 ; whereas the price factors determined by Commission Regulation (EC) No 1 520/94 O should accordingly be taken into account for the calculation of the levies in order to ensure that the import arrangements continue to operate in the sector concerned ;  an additional component fixed at a level which, thecomposition and quality of the assimilated product being taken into account, makes it possible to re-establish normal price ratios for imports into the Community ; Whereas, however, Regulation (EEC) No 2915/79 lays down special provisions for calculating the levy on certain assimilated products ; whereas these products are listed and the method of calculating the levy on them described in Annex II and in Articles 2 to 12 of that Regulation respectively ; Whereas Article 14(3) of Regulation (EEC) No 804/68provides that the levy on products in respect of which the customs duty has been bound within GATT must be limited to the amount resulting from that binding ;(') OJ No L 148 , 28 . 6 . 1968 , p. 13 . O OJ No L 30 , 3 . 2. 1994, p. 1 . (3) OJ No L 329, 24. 12. 1979, p. 1 . (4) OJ No L 312, 15. 12. 1993, p. 8 . (*) See page 46 of this Official Journal. ¢ O OJ No L 196, 5. 7. 1982, p. 1 . 0 OJ No L 82, 25. 3 . 1994, p. 23 . No L 162/60 Official Journal of the European Communities 30 . 6. 94 Whereas , in exceptional circumstances, a free-at-frontier price may remain unchanged for a limited period where the new level of the price for a given quality or a specific origin, used as a basis for establishing the previous free ­ at-frontier price, has not reached the Commission to enable it to establish the next free-at-frontier price and if the Commission considers that the prices which are available could lead to sudden and considerable changes in the free-at-frontier price because they are not suffici ­ ently representative of real market trends ; Whereas, in accordance with Article 19(1 ) of Regulation (EEC) No 804/68 , the nomenclature provided for in this Regulation is incorporated in the combined nomen ­ clature ; Whereas Article 8 of Regulation (EEC) No 1073/68 provides that the levies are fixed every fortnight ; whereas they may be altered in the intervening period if neces ­ sary ; whereas the levy remains valid until another becomes applicable ; Whereas Council Regulation (EEC) No 2730/75 of 29 October 1975 on glucose and lactose (*), as amended by Regulation (EEC) No 222/88 , stipulates that the treat ­ ment provided for lactose and lactose syrup falling within CN code 1702 10 90 by Regulation (EEC) No 804/68 and by the provisions adopted for the application of that Regulation is to be extended to lactose and lactose syrup falling within CN code 1702 10 10 ; whereas conse ­ quently the levy fixed for products falling within CN code 1702 10 90 also applies to products falling within CN code 1702 10 10 ; whereas to ensure that the provi ­ sion in question is properly applied these products and the levy thereon should be explicitly mentioned in the list of levies ; Whereas Council Regulations (EC) No 3491 /93 (6) and (EC) No 3492/93 Q, on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republics of Hungary and Poland, of the other part, and Council Regulation (EEC) No 520/92 of 27 February 1992 on certain rules for applying the Interim Agreement on trade and trade ­ related matters between the European Economic Commu ­ nity and the European Coal and Steel Community, of the one part, and the Czech and Slovak Federal Republic, of the other part (8), as amended by Regulation (EEC) No 2235/93 (9), and in particular Article 1 thereof intro ­ duce arrangements for reducing import levies on certain products ; whereas Commission Regulation (EEC) No 584/92 (10), as last amended by Regulation (EC) No 3550/93 (u), lays down detailed rules for applying the arrangements provided for in these agreements as regards milk and milk products ; Whereas Commission Regulation (EEC) No 1073/68 ('), as amended by Regulation (EEC) No 222/88 (2), provides that a free-at-frontier price must be established for each of the pilot products defined in Annex I to Regulation (EEC) No 2915/79 ; whereas these prices must be determined for products of good marketable quality ; Whereas the free-at-frontier prices must be established on the basis of the most favourable purchasing opportunities in international trade for the products listed in Article 1 of Regulation (EEC) No 804/68 other than assi ­ milated products for which the levy is not equal to the levy on the related pilot products ; whereas, when recor ­ ding these purchasing opportunities, the Commission must take account of all information obtained direct or through the Member States concerning prices for delivery of third-country products free-at-Community-frontier and prices on third-country markets ; Whereas Commission Regulation (EEC) No 788/86 (3), as last amended by Regulation (EEC) No 1 525/90 (4), speci ­ fies the free-at-Spanish-frontier values of certain cheeses imported from and originating in Switzerland ; Whereas, however, no account should be taken of infor ­ mation relating to small quantities which are not repre ­ sentative of trade in the products in question and quanti ­ ties in respect of which price trends in general or other information available to it lead the Commission to believe that the price in question is unrepresentative of the real trend of the market ; Whereas the prices used must be adjusted where they are not quoted free-at-Community-frontier or where they do not apply to products of good marketable quality ; whereas the adjustment in respect of an assimilated product the levy on which is equal to the levy on its pilot product must be effected in such a way as to allow, in particular, for differences in composition, maturity, quality and presentation between the assimilated product and the related pilot product ; whereas adjustments relating to composition must be calculated by multiplying the difference between the milk component content of the pilot product and that of the assimilated product in question by the value attributed in international trade to one unit of weight of the milk component in question ; whereas, when the other adjustments are being effected, the difference between the value attributed on the Community market to each of the relevant characteristics of the pilot product and the value attributed on that market to the corresponding characteristics of the assimi ­ lated product in question must be taken into account ; Whereas, if no information on prices is available, the free ­ at-frontier price may, by way of exception, be established on the basis of the value of the raw materials contained in the pilot product in question (calculated on the basis of the prices of milk products for which prices are available), average processing costs and average yields ; 0 OJ No L 281 , 1 . 11 . 1975, p. 20 . (6) OJ No L 319, 21 . 12. 1993, p . 1 . 0 OJ No L 319, 21 . 12 . 1993, p . 4. (8) OJ No L 56, 29 . 2. 1992, p. 9 . (9) OJ No L 200, 10. 8 . 1993 , p. 5 . (') OJ No L 180, 26 . 7. 1968 , p. 25. 0 OJ No L 28 , 1 . 2. 1988 , p. 1 . O OJ No L 74, 19 . 3 . 1986, p. 20 . 4 OJ No L 144, 7 . 6 . 1990, p. 15 . (I0) OJ No L 62, 7 . 3 . 1992, p. 34. (") OJ No L 324, 24. 12. 1993, p . 15 . 30. 6. 94 Official Journal of the European Communities No L 162/61 overseas countries and territories with the European Economic Community (9), no levies shall apply on products originating in the overseas countries and territo ­ ries ; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (,0), as amended by Regulation (EC) No 3528/93 ("), are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 1068/93 (12), as amended by Regulation (EC) No ,547/94 (13); Whereas it follows from applying these provisions that the levies on milk and milk products should be as set out in the Annex hereto, Whereas, in addition, account must be taken of Decision 94/ 1 /ECSC, EC of the Council and Commission ('), concerning the conclusion of the Agreements on the European Economic Area, between the European Community, the European Coal and Steel Community and their Member States, on the one hand, and Austria, Finland, Iceland, Norway, Sweden and Liechtenstein, on the other hand, hereafter referred to as the 'EEA Agree ­ ment' ; whereas the Bilateral Agreements on agriculture between the Community, on the one hand, and Austria and Finland, on the other hand, enter into force at the same time as the EEA Agreement ; whereas Commission Regulation (EEC) No 1316/93 (2), as amended by Regula ­ tion (EEC) No 2762/93 (3), lays down detailed rules for the application of the import arrangements for these products originating in Sweden ; Whereas Council Regulations (EC) No 3641 /93 (4) and (EC) No 3642/93 (5) on certain rules for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Bulgaria and Romania, of the other part ; whereas Commission Regulation (EC) No 385/94 (6), lays down detailed rules for applying the arrangements provided for in these agreements as regards milk and milk products ; Whereas Council Regulation (EEC) No 715/90 Q, as last amended by Regulation (EC) No 235/94 (8), lays down the arrangements applicable to agricultural products origina ­ ting in the African, Caribbean and Pacific States or in the overseas countries and territories ; Whereas, pursuant to Article 101 ( 1 ) of Council Decision 91 /482/EEC of 25 July 1991 on the association of the HAS ADOPTED THIS REGULATION : Article 1 The import levies referred to in Article 14 of Regulation (EEC) No 804/68 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 1 , 3 . 1 . 1994, p . 1 . (2) OJ No L 132, 29. 5 . 1993, p . 73. 0 OJ No L 251 , 8 . 10 . 1993, p . 7. (4) OJ No L 333, 31 . 12. 1993, p . 16. O OJ No L 333, 31 . 12. 1993, p . 17. ( «) OJ No L 50, 22. 2. 1994, p. 7. O OJ No L 84, 30. 3 . 1990, p. 85. (9) OJ No L 263, 19 . 9 . 1991 , p . 1 . (10) OJ No L 387, 31 . 12. 1992, p. 1 . (") OJ No L 320, 22. 12. 1993, p. 32. (12) OJ No L 108, 1 . 5. 1993, p. 106. H OJ No L 69, 12. 3 . 1994, p . 1 .(8) OJ No L 30, 3 . 2. 1994, p. 12. 30. 6. 94No L 162/62 Official Journal of the European Communities ANNEX to the Commission Regulation of 29 June 1994 fixing the import levies on milk and milk products (ECU/100 kg net weight, unless otherwise indicated) CN code Note f5) Import levy CN code Note Q Import levy 0401 10 10 17,09 0401 10 90 15,88 0401 20 11 23.16 0401 20 19 21,95 0401 20 91 27,81 0401 20 99 26,60 0401 30 11 69,92 0401 30 19 68,71 0401 30 31 133,33 0401 30 39 132,12 0401 30 91 222,56 0401 30 99 221,35 0402 10 11 (4) 121,70 0402 10 19 (3)(4) 114,45 0402 10 91 C)(4) 1,1445 / kg + 26,22 04021099 (&gt;)(4) 1 , 1445 / kg + 18,97 0402 21 11 (4) 176,40 0402 21 17 (4) 169,15 0402 21 19 (3)(4) 169,15 0402 21 91 (3)(4) 214,28 0402 21 99 (3) (4) 207,03 0402 29 1 1 (') (3) (4) 1 ,69 1 5 / kg + 26,22 0402 29 1 5 0 (4) 1 ,69 1 5 / kg + 26,22 0402 29 1 9 0 (4) 1 ,69 1 5 / kg + 1 8,97 0402 29 91 (') (4) 2,0703 / kg + 26,22 0402 29 99 (') (4) 2,0703 / kg + 1 8,97 0402 91 11 (4) 38,14 0402 91 19 (4) 38,14 0402 91 31 (4) 47,68 0402 91 39 (4) 47,68 0402 91 51 (4) 133,33 0402 91 59 (4) 132,12 0402 91 91 (4) 222,56 0402 91 99 (4) 221,35 0402 99 11 (4) 51,95 0402 99 19 (4) 51,95 0402 99 3 1 (') (4) 1 ,2970 / kg + 22,60 0402 99 39 (') (4) 1 ,2970 / kg + 21 ,39 0402 99 91 (') (4) 2,1 893 / kg + 22,60 0402 99 99 (') (4) 2,1893 / kg + 21,39 0403 10 02 121,70 0403 10 04 176,40 0403 10 06 214,28 0403 10 12 (') 1,1445 / kg + 26,22 0403 10 14 (') 1,691 5 / kg + 26,22 0403 10 16 0) 2,0703 / kg + 26,22 0403 10 22 25,57 0403 10 24 30,22 0403 10 26 72,33 0403 10 32 (') 0,1 953 / kg + 25,01 0403 10 34 (') 0,241 8 / kg + 25,01 0403 10 36 (') 0,6629 / kg + 25,01 0403 90 11 121,70 0403 90 13 176,40 0403 90 19 214,28 0403 90 31 (') 1,1445 / kg + 26,22 0403 90 33 (') 1,6915 / kg + 26,22 0403 90 39 (') 2,0703 / kg + 26,22 0403 90 51 25,57 0403 90 53 30,22 0403 90 59 7233 0403 90 61 (') 0,1 953 / kg + 25,01 0403 90 63 (') 0,241 8 / kg + 25,01 0403 90 69 (') 0,6629 / kg + 25,01 0404 10 02 24,66 0404 10 04 176,40 0404 10 06 214,28 0404 10 12 121,70 0404 10 14 176,40 0404 10 16 214,28 0404 10 26 (') 0,2466 / kg + 18,97 0404 1 0 28 (') 1 ,69 1 5 / kg + 26,22 0404 10 32 (') 2,0703 / kg + 26,22 0404 10 34 (') 1,1445 / kg + 26,22 0404 10 36 (') 1,6915 / kg + 26,22 0404 10 38 (') 2,0703 / kg + 26,22 0404 10 48 (2) 0,2466 / kg 0404 10 52 (2) 1,6915 / kg + 6,04 0404 10 54 (2) 2,0703 / kg + 6,04 0404 10 56 ¢ (2) 1,1445 / kg + 6,04 0404 10 58 O 1,6915 / kg + 6,04 0404 10 62 (2) 2,0703 / kg + 6,04 0404 10 72 . (2) 0,2466 / kg + 18,97 0404 10 74 (2) 1,6915 / kg + 25,01 0404 10 76 (2) 2,0703 / kg + 25,01 0404 10 78 (2) 1,1445 / kg + 25,01 0404 10 82 O 1,6915 / kg + 25,01 0404 10 84 (2) 2,0703 / kg + 25,01 0404 90 11 121,70 0404 90 13 176,40 30. 6. 94 Official Journal of the European Communities No L 162/63 CN code Note (*) Import levy CN code Note (*) Import levy 0404 90 19 214,28 0404 90 31 121,70 0404 90 33 176,40 0404 90 39 214,28 0404 90 51 (') 1 ,1445 / kg + 26,22 0404 90 53 (') (3) 1 ,69 1 5 / kg + 26,22 0404 90 59 (') 2,0703 / kg + 26,22 0404 90 91 (') 1,1445 / kg + 26,22 0404 90 93 (') 0 1 ,691 5 / kg + 26,22 0404 90 99 (&gt;) 2,0703 / kg + 26,22 0405 00 11 0 229,15 0405 00 19 (3) 229,15 0405 00 90 279,56 0406 10 20 (3)(4) 202,62 0406 10 80 (3)(4) 258,09 0406 20 10 (3)(4) 368,40 0406 20 90 (3)(4) 368,40 0406 30 10 (3)(4) 163,91 0406 30 31 (3)(4) 152,64 0406 30 39 (3)(4) 163,91 0406 30 90 (3) (4) 260,63 0406 40 10 (3)(4) 140,95 0406 40 50 (3)(4) 140,95 0406 40 90 (3) (4) 140,95 0406 90 11 (3)(4) 213,70 0406 90 13 (3)(4) 138,77 0406 90 15 (3)(4) 138,77 0406 90 17 (3)(4) 138,77 0406 90 19 (3)(4) 368,40 0406 90 21 (3)(4) 213,70 0406 90 23 (3)(4) 161,37 0406 90 25 (3)(4) 161,37 0406 90 27 (3)(4) 161,37 0406 90 29 (3)(4) 161,37 0406 90 31 (3)(4) 161,37 0406 90 33 (3)(4) 161,37 0406 90 35 (3)(4) 161,37 0406 90 37 (3)(4) 161,37 0406 90 39 (3)(4) 161,37 0406 90 50 (3)(4) 161,37 0406 90 61 (3)(4) 368,40 0406 90 63 (3) (4) 368,40 0406 90 69 (3) (4) 368,40 0406 90 73 (3)(4) 161,37 0406 90 75 (3)(4) 161,37 0406 90 76 (3)(4) 161,37 0406 90 78 (3)(4) 161,37 0406 90 79 (3)(4) 161,37 0406 90 81 (3)(4) 161,37 0406 90 82 (3)(4) 161,37 0406 90 84 (3)(4) 161,37 0406 90 85 (3)(4) 161,37 0406 90 86 (3)(4) 161,37 0406 90 87 (3)(4) 161,37 0406 90 88 (3)(4) 161,37 0406 90 93 (3) (4) 202,62 0406 90 99 (3) (4) 258,09 1702 10 10 66,89 1702 10 90 66,89 2106 90 51 66,89 2309 10 15 88,26 2309 10 19 114,58 2309 10 39 107,01 2309 10 59 87,50 2309 10 70 114,58 2309 90 35 88,26 2309 90 39 114,58 2309 90 49 107,01 2309 90 59 87,50 2309 90 70 114,58 (') The levy on 100 kg of product falling within this code is equal to the sum of the following : (a) the amount per kilogram shown, multiplied by the weight of lactic matter contained in 100 kg of product ; and (b) the other amount indicated. (2) The levy on 100 kg of product falling within this code is equal to : (a) the amount per kilogram shown, multiplied by the weight of the dry lactic matter contained in 100 kg of product plus, where appropriate, (b) the other amount indicated. (3) Products falling within this code and imported from a third country  for which an IMA 1 certificate, issued in accordance with Regulation (EEC) No 1767/82, is presented,  for which an EUR 1 certificate, issued in accordance with amended Regulation (EEC) No 1316/93 for Sweden, amended Regulation (EEC) No 584/92 for Poland, the Czech and Slovak Republics and Hungary and Commission Regulation (EC) No 385/94 (OJ No L 50 , 22. 2. 1994, p. 7) for Bulgaria and Romania, is presented, shall be subject to the levies defined in the said Regulations, respectively. (4) The levy applicable is limited under the conditions laid down in Regulation (EEC) No 715/90. (*) No levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.